Case 3:19-cv-00573-MMH-PDB Document 38 Filed 07/07/20 Page 1 of 4 PageID 819




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


   ST. AUGUSTINE – ST. JOHNS
   COUNTY AIRPORT AUTHORITY,

                                    Plaintiff,

   v.                                                                  Case No. 3:19-cv-573-J-34PDB

   BOOMERANG, LLC,

                                    Defendant.



                                                     ORDER

           THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 37;

   Report) entered by the Honorable Patricia D. Barksdale, United States Magistrate Judge,

   on June 9, 2020. In the Report, the Magistrate Judge addresses three matters: 1) the

   Court’s sua sponte inquiry regarding the existence of subject matter jurisdiction over this

   action (Dkt. No. 13); 2) Boomerang, LLC’s Motion to Dismiss (Dkt. No. 6; Motion to

   Dismiss); and 3) Plaintiff, St. Augustine – St. Johns County Airport Authority’s Motion

   Requesting a Ruling From the Court (Dkt. No. 33; Motion to Rule).1

           After having reviewed briefing on all of the issues and conducted several hearings,

   the Magistrate Judge recommends that the Court grant the Motion to Rule but only to the

   extent that the Court determine that subject matter jurisdiction over this action is lacking.

   As such, she recommends that the Court remand this action to the state circuit court and



   1
     Because the Court finds that the portions of the Report setting forth the factual and procedural history of
   the case and the arguments of the parties and relevant authority on the issue of subject matter jurisdiction
   are due to be adopted, the Court does not repeat them here.
Case 3:19-cv-00573-MMH-PDB Document 38 Filed 07/07/20 Page 2 of 4 PageID 820




   decline to address the merits of the arguments in the Motion to Dismiss. See Report at

   28, 36-37. In the alternative, if the Court finds that subject matter jurisdiction has been

   established, she recommends denying the Motion to Dismiss. See id. at 28-37. Neither

   party has filed any objections to the Report, and the time for doing so has passed.

          The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

   objections to findings of facts are filed, the district court is not required to conduct a de

   novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

   1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

   conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

   Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

   (M.D. Fla. May 14, 2007).

          Upon independent review of the file and for the reasons stated in the Magistrate

   Judge’s Report, the Court will accept and adopt the legal and factual conclusions

   recommended by the Magistrate Judge in part. Specifically, the Court accepts and adopts

   the Magistrate Judge’s discussion regarding subject matter jurisdiction and her

   recommendation that the Court grant the Motion to Rule to the extent that the Court find

   that subject matter jurisdiction is lacking over this action and that the action is due to be

   remanded to the state circuit court. See Report at 1-28, 36-37. Because the Court

   determines that it is without subject matter jurisdiction over this action, the Court expresses

   no view on and declines to address the merits of the arguments in the Motion to Dismiss.

   As such, the Court does not adopt the discussion of the remaining issues addressed in the

   Report. See Report at 28-36. Accordingly, it is hereby




                                                -2-
Case 3:19-cv-00573-MMH-PDB Document 38 Filed 07/07/20 Page 3 of 4 PageID 821




           ORDERED:

           1.       The portion of the Report and Recommendation (Dkt. No. 37, Pages 1-28

                    and 36-37) which recommends that the Court grant the Motion to Rule in

                    part, find that the Court lacks subject matter jurisdiction over this case, and

                    remand the action to the state circuit court is ADOPTED as the opinion of

                    the Court.

           2.       Plaintiff, St. Augustine – St. Johns County Airport Authority’s Motion

                    Requesting a Ruling From the Court (Dkt. No. 33) is GRANTED to the extent

                    that the Court determines it lacks subject matter jurisdiction over this action,

                    and otherwise DENIED.

           3.       This case is REMANDED to the Circuit Court, Seventh Judicial Circuit, in

                    and for St. Johns County, Florida.

           4.       The Clerk of the Court is DIRECTED to transmit a certified copy of this Order

                    to the clerk of that court.

           5.       The Clerk of the Court is further directed to terminate any pending motions

                    and close the file.2

           DONE AND ORDERED in Jacksonville, Florida this 7th day of July, 2020.




   2
     The Court notes that although terminated for the purposes of this Court’s docket, Boomerang, LLC’s Motion
   to Dismiss should be considered to be pending review before the circuit court. Further, the Report’s
   discussion of the merits of the issues addressed in the Motion to Dismiss has no binding effect. Rather, the
   issues raised in the Motion to Dismiss are to be resolved solely by the court with jurisdiction over this action,
   the Circuit Court for the Seventh Judicial Circuit in and for St. Johns County, Florida.




                                                         -3-
Case 3:19-cv-00573-MMH-PDB Document 38 Filed 07/07/20 Page 4 of 4 PageID 822




   Copies to:

   Counsel of Record

   Clerk, Seventh Judicial Circuit




                                        -4-
